Citation Nr: 0113521	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 0 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1945 to August 1949.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, granted the 
veteran's claim for service connection for asbestosis and 
assigned a noncompensable rating of 0 percent effective from 
the date of his claim for this condition.  The RO sent him a 
letter in September 1997 apprising him of the decision and of 
his procedural and appellate rights, and later that month-
within the one-year appeal period for timely contesting that 
decision-he submitted a statement through his Congressman 
requesting a rating higher than 0 percent.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The RO denied his claim 
for a higher rating in November 1997, and again in October 
1998 and March 1999 after considering additional evidence.  
He appealed to the Board of Veterans' Appeals (Board).  As 
support for his claim for a higher rating, he twice testified 
at hearings at the RO-initially in October 1999 along with 
his wife and more recently in March 2001, which was a video-
conference hearing before the Member of the Board signing 
this REMAND.


REMAND

The veteran filed his claim for asbestosis on May 13, 1997, 
which was several months after VA had revised the criteria 
(on October 7, 1996) used to determine the severity of 
nontuberculous lung diseases-including interstitial lung 
diseases such as asbestosis.  Therefore, VA only needs to 
consider the new criteria when determining the appropriate 
rating to be assigned.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

According to the revised criteria for rating the veteran's 
asbestosis disability, a 10 percent rating is warranted if he 
has a Forced Vital Capacity (FVC) 
of 75- to 80-percent predicted or a Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2000).  Ratings higher than 10 percent 
require even lower FVC and DLCO (SB) values or other findings 
indicative of more severe interstitial lung disease-such as 
a significantly decreased maximum exercise capacity with 
cardiorespiratory limitation or cor pulmonale or pulmonary 
hypertension or outpatient oxygen therapy.  Id.

The veteran alleges that pulmonary function tests (PFTs) of 
his respiratory status consistently have shown that he is 
entitled to a rating higher than 0 percent for 
his asbestosis.  And as evidence of this, he cites the 
results of a PFT conducted in March 1995 at the Mobile 
Infirmary Pulmonary Laboratory showing a 
FVC of 59-percent predicted.  However, the diffusion capacity 
of carbon monoxide (DCO) value reported does not appear too 
have been derived using the single breath (DLCO (SB)) method.  
Also, the FVC response appears to have been derived using 
pre- (as opposed to post-) bronchodilator responses, and VA 
uses the latter to rate the severity of the veteran's 
asbestosis.  Furthermore, it is unclear exactly how much 
improvement that he had with the benefit of a dilator.  The 
report indicates there was a 6 percent change, but that 
improvement was not, in turn, quantified in terms of the 
specific increase in the FVC and DCO values-although, 
reportedly, post-bronchodilator therapy followed by repeat 
spirometric testing "failed to demonstrate a significant 
change" in the FVC, Forced Expiratory Volume in the first 
second (FEV 1), or forced expiratory flow during the middle 
half of the exhalation (FEF 25-75).  But that 
notwithstanding, the examining physician, T.P. Ahmadi, M.D., 
indicated the veteran only had "mild" obstructive pulmonary 
impairment, as indicated by a "mild" reduction in the 
Forced Expiratory Volume in one second as a percentage of the 
FVC (FEV 1%VC).  However, his FEV 1 was found to be 
"severe."  Dr. Ahmadi went on to note that the 
disproportionately low 
FEF 25-75 suggests the presence of a significant component of 
small airway obstruction which may evidence a degree of 
reversibility.  Dr. Ahmadi also said the finding of a mildly 
reduced total lung capacity (TLC) indicated a 
"superimposed mild restrictive ventilatory defect," and 
that the mild diffusion defect was indicated by the finding 
of moderately reduced DLCO-noting that the diffusion defect 
was determined by the finding of a mild reduction in the 
diffusing capacity in relation to the lung surface area 
available for gas exchange (DLCO/VA).  Dr. Ahmadi pointed out 
the veteran had quit smoking about 20 years earlier and had a 
history of work exposure (presumably referring to 
asbestosis).

Dr. Ahmadi reiterated his findings in an April 1995 
statement-also noting the veteran experienced "moderate to 
severe" shortness of breath (SOB), and that he experienced 
dyspnea on even slight exertion because he could only walk a 
block or two before having to stop due to his SOB.

The veteran also was hospitalized on two different occasions 
in March and April 1995 for complaints of severe chest pain 
and dyspnea.  He also had been experiencing wheezing and had 
a productive cough.  His primary care oncologist, Daniel 
Polansky, M.D., who was treating him for colon cancer, had 
him admitted for the first hospitalization, whereas Dr. 
Ahmadi admitted him for the second one.  At the conclusion of 
the latter hospitalization, the final diagnoses indicated 
that he had experienced acute bronchial spasm, rather severe, 
"superimposed" on his chronic obstructive pulmonary lung 
disease (COPD).  Other relevant diagnoses of note were:  
ischemic heart disease (IHD), compensated heart, coronary 
artery bypass graft (CABG) with previous CABG, and lumbar 
cervical disc disease with nerve root compression, 
occasionally symptomatic.

A PFT more recently conducted in July 1998, also by Dr. 
Ahmadi, clearly showed the veteran had a lower FVC response 
than when previously examined in March 1995.  His post-
bronchodilator FVC during the July 1998 PFT was only 
30-percent predicted.  But despite that, there continues to 
be some question as to just how much of his respiratory 
impairment is attributable to his service-connected 
asbestosis, alone, as opposed to the various other cardio-
pulmonary conditions that he also has-which are not service 
connected and, therefore, cannot be considered in determining 
whether he is entitled to a higher rating for his asbestosis.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The veteran underwent yet another PFT in September 1998 
conducted by a VA physician for compensation purposes.  And 
the results of that PFT indicated that he had a post-
bronchodilator FVC of 49-percent predicted.  His diffusion 
capacity using the DLCO SB was 77-percent predicted.  After a 
computerized interpretation of the PFT results, the examining 
VA physician described the severity of the veteran's 
obstructive disease as "mild" and indicated that he also 
had "mild" restrictive disease, a "mild" decrease in his 
diffusion capacity (DLCO SB), and that his FVC increased by 
more than 10 percent post bronchodilator.  During that 
evaluation, the veteran had complained of experiencing 
increasing SOB during the immediately preceding several 
months.  He also reiterated that he had quit smoking over 20 
years earlier (when he had smoked about 1 package of 
cigarettes per day for 21 years), and he denied experiencing 
any chest related problem in the recent past.  X-rays of his 
chest reportedly were negative.

In additional statements submitted in September and November 
1999, Dr. Ahmadi indicated the veteran "should continue to 
be considered totally and permanently disabled."  But it is 
unclear whether Dr. Ahmadi was stating the veteran is totally 
and permanently disabled due entirely to his pulmonary 
asbestosis (manifested by SOB/dyspnea on even slight 
exertion) or whether, instead, his various other medical 
problems mentioned-namely, his atherosclerotic hypertensive 
cardiovascular disease, hyperlipidemia, colon cancer, status 
post partial colectomy and chemotherapy, etc., 
also contribute significantly to his overall disability, as a 
whole.

The veteran indicated during his March 2001 video-conference 
hearing that he medically retired in 1967 from his job with 
the Federal Government-not because of the condition of his 
lungs-but rather, because of a left inguinal hernia, which 
is another service-connected disability.  See the transcript 
of the hearing at page 5.  And he said that he did not begin 
to experience problems with his breathing until about 1970, 
but that his breathing has continued to get progressively 
worse during the years since.  Records also show that service 
connection has been established for varicose veins in his 
left leg and for the postoperative residuals of a 
varicocelectomy-disabilities which reportedly were caused by 
or in some way due to complications associated with his left 
inguinal hernia.  See, e.g., the report of the September 1998 
VA arteries, veins, and miscellaneous examination.

In other testimony during his video-conference hearing, the 
veteran indicated that he has held additional jobs for wages 
since 1967 driving a truck and carrying squads of convicted 
criminals, who had been incarcerated, to police up the areas 
on the highways.  He said that he worked those jobs until 
September 1990, and that he has not worked during the years 
since-but receives a Federal Civil Service Retirement 
Pension as well as a pension from his state of residence.  He 
also indicated that he takes several different medications 
(corticosteroids, etc.), to prevent mucous buildup in his 
lungs due to the asbestosis, that his doctors at the 
local VA medical center (VAMC) also prescribed a breathing 
machine in 1994 to help with the aspiration of his right 
lung, that he uses a puffer, too, but that these devices only 
help "a little bit."  He went on to note that he cannot 
fish, hunt, cut grass or do any other stuff around the house, 
by himself, because of the severity of his respiratory 
impairment.

Also during the video-conference hearing, the veteran 
submitted a list of his various medications and a statement 
from Caesar C. Agagan, M.D., who is one of his treating 
physicians.  The veteran waived his right to have this 
evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (2000).

Dr. Agagan indicated in a March 2001 statement that the 
results of X-rays and a computerized tomography (CT) scan 
that he reviewed were consistent with prior asbestos exposure 
in the form of a pleural plaque on the base of the veteran's 
right lung, and that such exposure was consistent with his 
history of working in a boiler environment during his younger 
days when he worked as a submarine crewman in the military.  
But it should be pointed out that, by granting service 
connection for asbestosis, as a residual of toxic exposure 
during service to asbestos, the RO already has conceded that 
the veteran has asbestosis.  So it is not necessary for him 
to continually belabor this point.  He apparently is under 
the mistaken impression that the RO does not recognize him as 
actually having this condition.  But that is not the case.  
And the dispositive issue in his current appeal, therefore, 
is whether his asbestosis, acknowledging he has it, is more 
severe than currently rated.

In assessing the veteran's respiratory status, Dr. Agagan 
indicated the veteran has "severe" COPD and has a 
significant smoking history equivalent to approximately 50 
pack years.  And that is irrespective of his exposure to 
asbestos during service.  But also, other records on file 
suggest that his COPD actually may not be due to his 
asbestosis-but rather, to emphysema or other 
respiratory/pulmonary conditions that are not service 
connected, but which cause chronic airway obstruction and 
SOB, nonetheless.  See the report of a January 2001 CT scan 
of the veteran's chest.  Moreover, as alluded to above by 
some of his doctors, it appears that at least some of his 
respiratory impairment is caused by a number of other 
factors, too-not the least of which is his ischemic heart 
disease, status post CABG surgeries.  So he should be re-
examined to clarify his current PFT post-bronchodilator 
responses, in order to better address the applicable rating 
criteria of Code 6833, and to obtain a professional medical 
opinion indicating the extent of his overall respiratory 
impairment that is attributable to his service-connected 
asbestosis, as opposed to conditions or factors that are 
totally unrelated to his service in the military.  
See Gregory v. Brown, 8 Vet. App. 563 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  See also the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran 
for a VA pulmonary evaluation to obtain a 
medical opinion indicating the extent of 
his current respiratory impairment that 
is due to his service-connected 
asbestosis, as opposed to other 
conditions that are not service 
connected.  In this regard, it would be 
extremely helpful if the VA examiner 
could indicate whether the veteran's COPD 
is "superimposed" on or otherwise 
part and parcel of his asbestosis or, 
instead, is a distinct clinical entity in 
and of itself due to emphysema or other 
conditions that are not service 
connected.  Likewise, the VA examiner 
should indicate the extent of the 
veteran's respiratory impairment that is 
due to his ischemic heart disease, status 
post CABG surgeries.  The VA examiner 
should conduct all tests and studies, 
including a PFT, necessary to make these 
determinations and properly address the 
applicable rating criteria of Code 6833, 
and should indicate the results in a 
typewritten report.  And since the 
purpose of obtaining this medical opinion 
is to resolve these important questions, 
the VA examiner should review all of the 
relevant evidence in the claims folder, 
including a copy of this remand, and 
should, where necessary, cite to specific 
evidence in the record for the rationale 
of the opinion.

2.  The RO should review the report of 
the evaluation to determine if it 
adequately addresses all of the material 
issues and concerns noted in this REMAND.  
If not, then it should be returned for 
immediate corrective action.  38 C.F.R. 
§ 4.2.

3.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a rating higher than 0 percent for 
his asbestosis, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its decision and address all issues 
and concerns noted in this remand.  The 
RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, 
if not, must explain why.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


